Citation Nr: 0947532	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1972 to 
August 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has a low back disability that 
began while he was in service and which he contends has 
continued to the present day.

Service treatment records show that the Veteran's spine/other 
musculoskeletal was found to be normal at his enlistment 
physical in September 1972 (although it does not appear any 
back x-rays were taken at that time).  The Veteran also 
denied having ever had any back pain at that point.  Slightly 
more than a year into service, in December 1973, the Veteran 
sought treatment complaining of lower back pain.  The 
examination found the Veteran to have good range of motion, 
no spasms or tenderness, and deep tendon reflexes were within 
normal limits.  Straight leg raises were positive at 45 
degrees, and the Veteran was diagnosed with a probable muscle 
strain.  At the Veteran's separation physical in July 1974, 
the Veteran complained of having recurrent back pain, and it 
was noted that he had had episodes of back pain since 
December 1973 that were treated with Darvon and were not 
considered incapacitating.  On examination, the Veteran's 
spine/other musculoskeletal was found to be normal.  However, 
the next day, the Veteran sought treatment for back pain, 
indicating that his back had begun aching while he was riding 
a lawn mower the previous morning; and he was diagnosed with 
muscular pain due to his posture while riding the mower.  

Following service, the Veteran's claims file is void of any 
medical treatment for his back for a number of years, 
although the Veteran stated at a VA examination in April 2005 
that he had had lower back pain on an intermittent basis 
since his time in service.  It was also noted that the 
Veteran had worked as a mail handler for the U.S. Postal 
Service for the previous approximately 26 years.

In January 2000, the Veteran sought private treatment for a 
sprained back and he was assessed with a lumbosacral strain.  
X-rays of the Veteran's back in August 2001 showed very early 
degenerative changes in his lower lumbar spine; and a private 
doctor stated in April 2003 that the Veteran had chronic 
intermittent back pain that was likely tied to degenerative 
spondylolisthesis.

At the April 2005 VA examination, the examiner diagnosed the 
Veteran with pain secondary to spondylolisthesis, but opined 
that it was not likely that the Veteran's current back 
condition was the result of any service-connected injuries.  
He then added that while no x-rays of the Veteran's back 
appeared to have been taken while he was in service, it was 
likely that the Veteran's spodylolisthesis was present all 
along; and in fact the examiner suggested that the 
spontaneous onset of back pain while in service may have been 
an indication of the existence of the condition at that time.

It is noted that a Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  

In so doing history conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

While the examiner concluded that the Veteran's back 
condition was not related to his time in service, his 
rationale appeared to be that the condition preexisted the 
Veteran's time in service; but given this conclusion, the 
opinion did not address the possibility of aggravation.  
Given the uncertainty of the examiner's opinion and the 
questions it raises, another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with the examiner who 
conducted the April 2005 VA examination, 
or if he is unavailable, with an 
appropriate examiner.  The Veteran's 
claims file should be provided and should 
be reviewed by examiner.  The examiner 
should diagnose any current back 
disability, to include spondylolisthesis, 
and should then answer the following 
questions:

The examiner should state the likelihood 
that the Veteran's spondylolisthesis, or 
other diagnosed back disability found to 
be present, existed prior to service.  If 
the examiner concludes that a back 
disability found to be present existed 
prior to service, the examiner should 
indicate the likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a back disability that did not pre-
exist service, the examiner must opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the condition is related to or had its 
onset during service.  In offering each of 
these opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
back symptoms since service, the service 
treatment records showing complaints of 
back pain in service, and the private 
treatment record from January 2000 noting 
a lumbosacral strain.  The rationale for 
all opinions expressed should be provided.

2.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

